EXHIBIT 10.1

 
FORM OF
RESTRICTED STOCK AGREEMENT
(Performance Share Award)
 
This Restricted Stock Agreement (this “Agreement”) is entered into as of
________________ (the “Grant Date”) between Comstock Mining Inc. (the
“Corporation”) and __________ (the “Participant”) under the Comstock Mining Inc.
2011 Equity Incentive Plan (the “Plan”).
 
BACKGROUND
 
The Plan allows the Corporation to grant stock-based incentives to employees and
other persons. The Committee has determined that it would be in the best
interest of the Corporation and its stockholders to make the grant set forth
herein to the Participant.
 
In consideration of the covenants contained herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Whenever capitalized terms are used in this Agreement, they shall
have the meanings set forth in this Agreement or, if not defined in this
Agreement, as set forth in the Plan. A copy of the Plan has been made available
to the Participant, and the terms of the Plan are incorporated herein.
 
ARTICLE II
 
GRANT OF RESTRICTED SHARES
AS A PERFORMANCE SHARE AWARD
 
2.1           Grant of Restricted Shares. The Participant is hereby granted
__________ shares of Common Stock subject to the restrictions and conditions set
forth in this Agreement. References in this Agreement to “Restricted Shares”
mean the shares of Common Stock granted hereby and any cash, securities, rights
or property distributed in respect thereof or issued in exchange therefor (which
shall be subject to the same restrictions and provisions as such shares).
 
2.2           Value of Restricted Shares. The Fair Market Value of the
Restricted Shares at the close of trading on the Grant Date was $            
per share.  The Committee authorized the grant of the Restricted Shares on the
Grant Date.
 
2.3           Additional Documents.  In connection with this Agreement, the
Participant shall deliver to the Corporation: (i) the representation letter in
the form attached, duly executed by the Participant, (ii) if the Participant
desires to make an election under Code Section 83(b) (a “Section 83(b)
Election”) with respect to the Restricted Shares (which, if it is made, must be
made within 30 days following the Grant Date), such documents related thereto as
the Corporation may request to be made, including a copy of the Section 83(b)
Election in the form
 

 
 

--------------------------------------------------------------------------------

 

provided by the Corporation and (iii) the attached stock powers as to each
tranche of Restricted Shares subject to vesting under this Agreement, duly
executed by the Participant.
 
2.4           Employment Agreement.  The Participant agrees that the Award
evidenced by this Agreement constitutes full satisfaction of any promises or
commitments, whether under an employment agreement or otherwise, by the Company
to provide equity awards to the Participant.
 
ARTICLE III
 
VESTING OF RESTRICTED SHARES
 
3.1           General.  All of the Restricted Shares are unvested. Restricted
Shares shall vest at such times as described in, and to the extent provided in,
Section 3.2 or 3.3, in each case subject to the limitations set forth in
Section 3.4.  All unvested Restricted Shares shall be forfeited as set forth in
Section 3.4 and shall be non-Transferable as set forth in Section 4.2. All
vested Restricted Shares shall become Transferable at the time they first vest,
although:
 
(i)           Transferability may be subject to pre-clearance, blackout,
registration and other restrictions under the Company’s insider trading and
other compliance policies and procedures;
 
(ii)           Transferability may be restricted under Section 4.3 until all
Withholding Requirements (as defined herein) are satisfied; and
 
(iii)           Transfers by executive officers should be reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of the Exchange Act.
 
3.2           Vesting.  Unvested Restricted Shares shall vest upon the
occurrence of the events and in the amounts described below, so long as you are
employed by the Company on the date set forth below with respect to such
occurrence:
 
(i)           one-fifth (1/5) of the Restricted Shares shall vest on the date of
certification by the Committee of the attainment of both (A) the validation
through an independent external report (that is, a National Instrument 43-101
Report or its successor (an “NI 43-101”)) of qualified resources (at least
measured and indicated) and reserves (probable and proven) of the Company
aggregating 1,000,000 ounces of gold equivalent and (B) the completion of the
first metal pour from the mining operations (that is, the mine and heap leach
are operational by the Company);
 
(ii)           one-fifth (1/5) of the Restricted Shares shall vest on the date
of certification by the Committee of the attainment of both (A) the validation
through an NI 43-101 of qualified resources (at least measured and indicated)
and reserves (probable and proven) of the Company aggregating 1,500,000 ounces
of gold equivalent and (B) the completion of three months (that is, ninety (90)
days) of consecutive mining operations (that is, the mine and heap leach are
operational) at an annual production rate of 15,000 ounces of gold equivalent;
 

 
 

--------------------------------------------------------------------------------

 

(iii)           one-fifth (1/5) of the Restricted Shares shall vest on the date
of certification by the Committee of the attainment of both (A) the validation
through an NI 43-101 of qualified resources (at least measured and indicated)
and reserves (probable and proven), in each case including those previously
validated, of the Company aggregating 2,000,000 ounces of gold equivalent and
(B) the completion of three months (that is, ninety (90) days) of consecutive
mining operations at an annual production rate of 17,500 ounces of gold
equivalent; and
 
(iv)           two-fifths (2/5) of the Restricted Shares shall vest on the date
certification by the Committee of the attainment of both (A) the validation
through an NI 43-101 of qualified resources (at least measured and indicated)
and reserves (probable and proven), in each case including those previously
validated, of the Company aggregating 3,250,000 ounces of gold equivalent and
(B) the completion of three months (that is, ninety (90) days) of consecutive
mining operations at an annual production rate of 20,000 ounces of gold
equivalent.
 
3.3           Change in Control.  Unvested Restricted Shares (including
Restricted Shares forfeited pursuant to Section 3.4(ii) or 3.4(iii)) shall vest
upon the occurrence of a Change in Control if (i) the Participant is employed on
the date of the Change in Control or (ii) the Participant’s employment with the
Company shall have been terminated by the Company (other than due to Cause or
Detrimental Conduct or due to the Participant’s death) within 6 months prior to
a Change in Control and circumstances clearly demonstrate that the termination
was in connection with or in anticipation of a Change in Control.
 
3.4           Effect of Termination of Employment and Other Events on Vesting;
Forfeiture of Unvested Restricted Shares. Unless otherwise determined by the
Committee and subject to Section 6.2:
 
(i)           all unvested Restricted Shares shall cease to vest and shall be
forfeited upon the time of notification of termination of the Participant’s
employment by the Company for Cause or Detrimental Conduct or the date of the
Participant’s death, if not earlier forfeited;
 
(ii)           on the thirtieth day following the date on which the
Participant’s employment is terminated by the Company other than for Cause or
Detrimental Conduct, including due to the Participant’s Disability, the portion
of the Restricted Shares that would vest if the next objective to be achieved
for vesting had been achieved shall vest (as long as the Participant has
executed a release in favor of the Company by such thirtieth day) and all other
unvested Restricted Shares shall cease to vest and be forfeited on such
thirtieth day (including those that would vest but for the Participant’s failure
to timely execute a release), but subject to the application of Section 3.3, if
not earlier forfeited;
 
(iii)           all unvested Restricted Shares shall cease to vest and shall be
forfeited upon the date on which the Participant terminates his employment with
the Company for any reason other than Disability, but subject to the application
of Section 3.3, if not earlier forfeited; or
 
(iv)           all unvested Restricted Shares shall cease to vest and shall be
forfeited upon the 5th anniversary of the Grant Date, if not earlier forfeited.
 

 
 

--------------------------------------------------------------------------------

 

3.5           Effective Date of Termination of Employment or Retirement. For
purposes hereof, the date of termination of employment means the last date of
actual employment, even if a different date is used for administrative
convenience in connection with employee retirement, benefit or welfare plans,
except that, in the case of the termination of the Participant’s employment by
the Company for Cause or Detrimental Conduct, the date of termination means the
time of notification of termination.
 
3.6           Certification.  The Committee shall certify that goals described
in any clause of Section 3.2 (other than the occurrence of a Change in Control,
which need not be certified) have been attained within 45 days following the
attainment thereof.
 
ARTICLE IV
 
PROCEDURES AFFECTING RESTRICTED SHARES
 
4.1           Delivery of Restricted Shares.  The Restricted Shares will be
delivered to the Participant, at the Corporation’s election, either (A) in
certificated form or (B) in book entry or other electronic form by causing the
Restricted Shares to be credited to an account for the Participant maintained by
the transfer agent for the Common Stock or by a brokerage firm or other agent
designated by the Corporation to assist in the administration of the Plan (the
“Participant’s Account”) and, if delivered in certificated form, will be
delivered subject to such escrow or similar arrangements as may be designated by
the Corporation.  The escrow or other agent, if any, in connection therewith
shall be designated by the Corporation and may, but need not be, the
Corporation, its transfer agent or counsel.  The Restricted Shares will be
delivered promptly after the Grant Date and, in any event, no later than the
date on which the Restricted Shares vest.  Upon forfeiture of any Restricted
Shares, such transfer agent, brokerage firm, escrow agent or other agent will be
instructed to remove such Restricted Shares from Participant’s Account, or such
escrow or other account as the case may be, and return them to the
Corporation.  Each book entry, escrow or other arrangement relating to
Restricted Shares may include such restrictive instructions and arrangements as
the Corporation may deem convenient, expedient, necessary or appropriate
relating to the restrictions under this Agreement and the Plan, applicable
securities, tax or other laws, compliance policies and procedures, or rules of
any securities exchange or market.
 
4.2           Transfer of Restricted Shares.  Unvested Restricted Shares cannot
be Transferred to any Person without the prior written consent of the
Corporation. Any attempt to effect a Transfer of unvested Restricted Shares
without such consent shall be null and void.  Unless the issuance thereof shall
have been previously registered or such resale shall be permissible under Rule
144 (subject to any volume limitations thereunder), the Corporation will use
reasonable efforts to register the resale of the vested Restricted Shares under
the Securities Act, so long as the Corporation is permitted to do so on Form S-3
or S-8 or a similar abbreviated form and subject to the terms and conditions set
forth in the Plan and such other reasonable or customary terms and conditions as
be may be imposed by the Corporation (including those relating to
indemnification by the Participant for errors in or omissions from information
provided by the Participant).
 
4.3           Withholding of Taxes.
 

 
 

--------------------------------------------------------------------------------

 

(i)           The Company shall withhold or deduct from any or all payments or
amounts due to or held for the Participant, whether due from the Company or held
in the Participant’s Account or otherwise, an amount (the “Withholding Amount”)
equal to all taxes (including social security and medicare, and other
governmental charges of any kind as well as income and other taxes) required to
be withheld or deducted with respect to any and all taxable income and other
amounts attributable to the Restricted Shares (the “Withholding Requirement”).
 
(ii)           The Withholding Amount shall be determined by the Company.
 
(iii)           The timing of withholding or deduction shall be determined by
the Company; provided, however, that, if such taxes are required to be paid to a
tax or other governmental authority before such withholding or deduction is
made, then the Company shall pay such taxes when due as agent for the
Participant and shall be entitled to reimbursement therefor from the
Participant, including reimbursement through the direct withholding of payments
due to the Participant.
 
(iv)           The Corporation may restrict Transfer of any or all vested
Restricted Shares until all Withholding Requirements are satisfied.
 
(v)           Unless the Participant has made or makes a timely Section 83(b)
Election, the Participant authorizes the Corporation, directly or indirectly
through one or more brokerage firms or other agents, to: sell, on his or her
behalf and for his or her account, from time to time and at any time as the
Corporation or such brokerage firm or agent may deem necessary, appropriate,
convenient or expedient to satisfy each Withholding Requirement or to reimburse
the Company in respect thereof, a sufficient number of Restricted Shares (as
determined by the Corporation or such brokerage firm or agent) so that the net
proceeds from such sale equal or exceed the applicable Withholding Amount; and
use the net proceeds to satisfy such Withholding Requirement (with any excess
net proceeds to be paid to or deposited in an account of the Participant).
 
(vi)           In connection with any sale of Restricted Shares pursuant to this
Section 4.3, the Participant agrees that:
 
(A)           such sale may be aggregated with sales of restricted stock granted
to other participants under the Plan or other plans of the Company;
 
(B)           such aggregated sales may be made from time to time in one or more
installments at any time;
 
(C)           such aggregated sales may be made over time as the Corporation or
such brokerage firm or agent may deem necessary, appropriate, convenient or
expedient with a view toward avoidance or minimization of disruption of the
market for the Common Stock, administrative convenience, minimization of costs
and expenses or other factors; and
 
(D)           the net proceeds from such aggregated sales and the sale prices of
the shares sold may be allocated among such Restricted Shares and other
securities and the
 

 
 

--------------------------------------------------------------------------------

 

Participant and such other participants as the Corporation or such brokerage
firm or agent may deem reasonable.
 
(vii)           The Participant understands that:
 
(A)           different Withholding Requirements may arise at different times
based on time of delivery or vesting of Restricted Shares, tax elections or
other factors;
 
(B)           different Withholding Requirements may be based on different
values attributable to the Restricted Shares at such times or otherwise based on
applicable tax laws, changes in the financial performance or prospects of the
Corporation, changes in market or economic conditions or other factors;
 
(C)           it may not be practicable or permissible to sell Restricted Shares
to satisfy each Withholding Requirement at the time due because of rules and
requirements of such brokerage firm or agent, administrative rules and
requirements of the Company, restrictions under insider trading and other
compliance policies and procedures, potential liability for short-swing profits
under Section 16(b) of the Exchange Act, applicable securities, tax or other
laws, applicable rules of any securities exchange or market, or other factors;
and
 
(D)           as a result, Restricted Shares may be sold at times and values
that differ, potentially significantly, from those applicable to such
Withholding Requirement and that such differences can result in gains or losses,
potentially significant, relative to those values and capital gains and losses
for tax purposes in addition to the taxes described in Section 4.3(i).
 
(viii)           The Participant hereby appoints each officer and assistant
officer of the Corporation to be the Participant’s true and lawful agent, proxy
and attorney-in-fact, with full power of substitution and re-substitution (each,
an “attorney-in-fact” and, together, the “attorneys-in-fact”), to take, cause to
be taken and authorize the taking of any and all actions (including the giving
of instructions to sell and the approval of confirmations), to incur, cause to
be incurred and authorize the incurrence of any and all costs and expenses
(including escrow fees and brokerage commissions), to undertake, cause to be
undertaken and authorize the undertaking of any and all obligations and to
execute, acknowledge, file, publish and deliver, cause to be executed,
acknowledged, filed, published and delivered and authorize the execution,
acknowledgement, filing, publication and delivery of any and all agreements,
instruments and documents (including stock powers, account agreements and
related documents, and wire transfer instructions) which any such
attorney-in-fact may deem necessary, appropriate, convenient or expedient to
hold and keep safe the Restricted Shares and to sell Restricted Shares, on
behalf and for the account of the Participant, to generate net proceeds to
satisfy any and all Withholding Requirements, to use net proceeds in
satisfaction thereof and to otherwise give effect to the intent and purposes of
this Article IV, all in the name of the Participant, any such attorney-in-fact,
the Corporation, any Subsidiary  and such brokerage firm or agent and all at
such times, in such manners, in such amounts, on such exchanges or markets, on
such terms, through such brokers, dealers and accounts and otherwise as any such
attorney-in-fact may determine in his or her sole and absolute discretion, and
hereby grants to each attorney-in-fact
 

 
 

--------------------------------------------------------------------------------

 

the full power and authority to do any and all things necessary, convenient,
expedient or appropriate in connection therewith. This power of attorney shall
not be affected in any manner by reason of the execution, at any time, of other
powers of attorney by the Participant in favor of persons other than the
attorneys-in-fact named herein and shall not be affected by the subsequent
death, Disability or incompetence of the Participant. This power of attorney is
irrevocable and coupled with an interest and shall remain in effect until all
Withholding Requirements have been fully and unconditionally satisfied. All
persons dealing with any of the attorneys-in-fact may assume that this power of
attorney has not been revoked and may be relied upon.
 
(ix)           The Participant acknowledges and agrees that neither the Company,
such brokerage firm or agent nor any of their respective affiliates, control
persons, partners, directors, officers, employees, representatives or agents
shall have any liability or obligation for any losses, damages, costs or
expenses of any kind or under any theory arising out of or in connection with
any action taken or omitted to be taken or any delay in taking any action
pursuant to or contemplated by this Article IV (including the determination of
any Withholding Amount or the time when any Withholding Requirement is required
to be satisfied or any sale of or delay in selling or failure to sell or the
price, terms or conditions of sale of any or all of the Restricted Shares),
including any liability for any claim that the Participant could have made more
or lost less in connection therewith or for any capital gain or loss due to the
difference in time between the triggering of a Withholding Requirement and the
resale of Restricted Shares in respect thereof or for violations of insider
trading or other laws or for incurrence of liability for short-swing profits
under Section 16(b) of the Exchange Act, except to the extent that a court of
competent jurisdiction determines by final and nonappealable judgment that any
such losses, damages, costs or expenses resulted from actions taken or omitted
to be taken by them in bad faith or from their gross negligence or willful
misconduct. References in this Section 4.3 to “selling” and correlative terms
include all activities related thereto, including placement and execution of
sell orders, selection of brokers and dealers, delivery of share certificates,
receipt of proceeds and payment of fees and commissions.
 
(x)           The provisions hereof regarding sale of Restricted Shares to
satisfy Withholding Requirements are also intended to constitute a trading plan
within the meaning of Rule 10b5-1 under Securities Act.
 
(xi)           The Participant accepts this Agreement and the Restricted Shares
subject to, and agrees to assume, the limitations, risks and responsibilities
inherent with respect to the Restricted Shares, including those mentioned in
this Agreement.
 
ARTICLE V
 
FORFEITURE
 
5.1           Forfeiture.  Notwithstanding anything contained herein to the
contrary, if the Participant engages in Detrimental Conduct, then the Committee
shall have the right, in its sole and good faith judgment, to require the
forfeiture or return of any or all of the unvested and vested Restricted Shares
then held by the Participant or his affiliates or related parties, the payment
to the Company of any or all proceeds from any sale or other disposition of
vested Restricted Shares or take any other actions in respect of any or all of
the Restricted Shares or this
 

 
 

--------------------------------------------------------------------------------

 

Agreement, so long as such action does not cause the Restricted Shares to be
subject to Section 409A.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Notices. All notices required or permitted to be given pursuant to
this Agreement shall be given by written notice, shall be transmitted by
personal delivery, registered or certified mail (return receipt requested,
postage prepaid), nationally recognized courier service, email or facsimile, and
shall be addressed to the intended recipient at its address set forth
herein.  Each notice transmitted in the manner described herein shall be deemed
to have been (i) delivered to the addressee as indicated by the return receipt
(if transmitted by mail), the mailing label (if transmitted by courier service),
the affidavit of the messenger (if transmitted by personal delivery) or the
answerback, call back or other receipt (if transmitted by email or facsimile) or
(ii) presented for delivery to the addressee as so indicated during normal
business hours, if such delivery shall have been refused for any reason.  A
party may designate a new address to which such notices shall thereafter be
transmitted by giving written notice to that effect to the other party.  The
current addresses for providing notice to a party hereunder are:
 
(i)           If to the Company, to the following address:
 
 
 
Comstock Mining Inc.

 
PO Box 1118

 
1200 American Flat Road

 
Virginia City, NV 89440

 
Attn: [_______________]
Telecopy: [_______________]
Email: [_______________]

 
(ii)           If to the Participant, to his or her most recent primary
residential or business address as shown on the records of the Company.
 
6.2           Entire Agreement, Amendments and Conflicting Agreements. This
Agreement, together with the Plan and the attachments hereto, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and cancels and supersedes all of the previous or contemporaneous contracts,
representations, warranties and commitments of any kind (whether oral or
written) by or between the parties with respect to the subject matter hereof.
This Agreement may be amended by a written instrument executed by the parties
which specifically states that it is amending this Agreement or by a written
instrument executed by the Corporation (i) in accordance with the Plan or (ii)
if such amendment is not materially adverse to the Participant. Subject to the
next sentence, if there is a conflict or inconsistency between this Agreement
and the Plan, the Plan shall govern.
 
6.3           Governing Law and Jury Trial.  THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED
 

 
 

--------------------------------------------------------------------------------

 

BY THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF NEVADA).    EACH PARTY
HERETO, ON BEHALF OF ITSELF, ITS AFFILIATES AND ITS AND THEIR REPRESENTATIVES,
WAIVES TRIAL BY JURY IN ANY SUCH CLAIM OR PROCEEDING.
 
6.4           Internal Revenue Code Section 409A.  The parties recognize that
certain provisions of this Agreement may be affected by Section 409A and, to the
extent there are ambiguities in the Agreement or the Plan, any such ambiguities
shall be construed in a manner that complies with Section 409A.
 
6.5           Counterparts. This Agreement may be executed in any number of
counterparts and shall become effective at such time as counterparts shall have
been executed and delivered by both parties, regardless of whether both parties
have executed the same counterpart.  It shall not be necessary when making proof
of this Agreement to account for any counterparts other than a sufficient number
of counterparts which, when taken together, contain signatures of both
parties.  A facsimile or PDF of a signed original shall be as effective as
delivery of such original.
 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.


PARTICIPANT
COMSTOCK MINING INC.
 
 
By:_______________________________
Name:
 
 
 
_____________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

Representation Letter
Comstock Mining Inc.
PO Box 1118
1200 American Flat Road
Virginia City, NV 89440


I hereby represent and warrant to Comstock Mining Inc. (the “Corporation”) as
follows:


(a)       I understand that the acquisition of the Restricted Shares granted to
me pursuant to that Restricted Stock Agreement (Performance Award Version) as of
_________________ has not been approved or disapproved by the Securities and
Exchange Commission or any administrative agency charged with the administration
of the securities laws of any state.  I have had access to all material
information about the Corporation, its business, opportunities, risks and
uncertainties and an investment therein.  All documents, records and books
pertaining to this investment have been made available upon reasonable notice
for inspection by me or my representative, counsel, accountant or business
advisor.
 
(b)       I am able to bear the economic risks of this investment, am able to
hold this investment for an indefinite period of time, am presently able to
afford a complete loss of this investment and have no need for liquidity in this
investment.
 
(c)       The Restricted Shares will be acquired in good faith solely for my own
account and are not being acquired with a view to or for the resale,
distribution, subdivision or fractionalization thereof.  I have no contract,
undertaking, understanding, agreement or arrangement, formal or informal, with
any person to sell, transfer or pledge to any person any of the Restricted
Shares or any part thereof and have no present plans to enter into any such
contract, undertaking, understanding, agreement or arrangement.
 
(d)       I understand that the legal consequences of the representations set
forth herein are that I must bear the economic risks of this investment for an
indefinite period of time because the Restricted Shares have not been registered
under the Securities Act or the securities law of any state and, therefore,
cannot be sold unless they are subsequently so registered or an exemption from
such registration is available.
 
(e)       I understand that no federal or state agency has passed on or made any
recommendation or endorsement of the Restricted Shares and that the Corporation
is relying on the truth and accuracy of the representations and warranties made
by me in offering the Restricted Shares to me without having first registered
the Restricted Shares under the Securities Act and any applicable state
securities laws.
 
(f)       No representations or guarantees have been made to me as to the
returns or performance of the Corporation, or with respect to any other matter,
by any of the members of the board of directors of the Corporation or any other
person affiliated with the Corporation.
 
 
 
___________________________
Date
 
_______________________________
Participant Signature
_______________________________
Print Participant Name


 
 

--------------------------------------------------------------------------------

 

STOCK POWER
 


FOR VALUE RECEIVED,
 

PLEASE INSERT SOCIAL SECURITY OR OTHER
    IDENTIFYING NUMBER OF ASSIGNEE


hereby sells, assigns and transfers unto Comstock Mining Inc.
 

 

   Shares of the Common Stock of  

 
standing in his name on the books of said Corporation and represented by
Certificate No(s).
 

   herewith and does hereby irrevocably constitute and appoint

 

 

 
attorney to transfer the said stock on the books of said Corporation with full
power of


substitution in the premises.
 
 
 

 Date:  

 
 

         Participant Signature                  Participant Signature  



 
 

--------------------------------------------------------------------------------

 

STOCK POWER
 


FOR VALUE RECEIVED,
 

PLEASE INSERT SOCIAL SECURITY OR OTHER
    IDENTIFYING NUMBER OF ASSIGNEE


hereby sells, assigns and transfers unto Comstock Mining Inc.
 

 

   Shares of the Common Stock of  

 
standing in his name on the books of said Corporation and represented by
Certificate No(s).
 

   herewith and does hereby irrevocably constitute and appoint

 

 

 
attorney to transfer the said stock on the books of said Corporation with full
power of


substitution in the premises.
 
 
 
 

 Date:  

 
 

         Participant Signature                  Participant Signature  



 
 

--------------------------------------------------------------------------------

 

STOCK POWER
 


FOR VALUE RECEIVED,
 

PLEASE INSERT SOCIAL SECURITY OR OTHER
    IDENTIFYING NUMBER OF ASSIGNEE


hereby sells, assigns and transfers unto Comstock Mining Inc.
 

 

   Shares of the Common Stock of  

 
standing in his name on the books of said Corporation and represented by
Certificate No(s).
 

   herewith and does hereby irrevocably constitute and appoint

 

 

 
attorney to transfer the said stock on the books of said Corporation with full
power of


substitution in the premises.
 
 
 
 

 Date:  

 
 

         Participant Signature                  Participant Signature  



 
 

--------------------------------------------------------------------------------

 

STOCK POWER
 


FOR VALUE RECEIVED,
 

PLEASE INSERT SOCIAL SECURITY OR OTHER
    IDENTIFYING NUMBER OF ASSIGNEE


hereby sells, assigns and transfers unto Comstock Mining Inc.
 

 

   Shares of the Common Stock of  

 
standing in his name on the books of said Corporation and represented by
Certificate No(s).
 

   herewith and does hereby irrevocably constitute and appoint

 

 

 
attorney to transfer the said stock on the books of said Corporation with full
power of


substitution in the premises.
 
 
 
 

 Date:  

 
 

         Participant Signature                  Participant Signature  



 
 

--------------------------------------------------------------------------------

 
